  Case: 4:20-cv-01091-AGF Doc. #: 17 Filed: 09/30/20 Page: 1 of 1 PageID #: 76




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

ENTERPRISE HOLDINGS, INC.,                     )
                                               )
               Plaintiff,                      )
                                               )
       vs.                                     )       Case No. 4:20-cv-01091-AGF
                                               )
DAVID KRAMER,                                  )
                                               )
               Defendants.                     )

                               ORDER STAYING PROCEEDING

       For good cause shown,

        IT IS HEREBY ORDERED that Defendant’s uncontested Motion to Stay Proceedings

[Doc. No. 15] is GRANTED. All pending deadlines in this case are STAYED pending the

resolution of a pending criminal investigation by the U.S. Attorney’s office for the Eastern

District of Missouri, Case No. 4:20-wi-00016-HEA, involving the subject matter of this case.

       IT IS FURTHER ORDERED that Defendant David Kramer shall file a report with the

Court regarding the status of the criminal case pending case by November 2, 2020, and every

sixty days (60) days thereafter during the stay, and also within forty-eight (48) hours after the

entry of a plea or return of a verdict in the criminal case.




                                                       _______________________________
                                                       AUDREY G. FLEISSIG
                                                       UNITED STATES DISTRICT JUDGE

Dated this 30th day of September, 2020
